Citation Nr: 1733159	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, anxiety, and a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 7, 2010, to September 9, 2010.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim, the Veteran testified at a videoconference hearing in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  The hearing transcript has been associated with the claims file, so is of record.  

The Board issued a decision in December 2014 denying this claim, and in response the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In September 2015 the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacating the Board's decision denying this claim and remanding it to the Board for further development and readjudication in compliance with directives specified.  To comply with this Order, the Board in turn remanded the claim to the Agency of Original Jurisdiction (AOJ) in January 2016 and again in September 2016.


FINDING OF FACT

The weight of the evidence is in equipoise as to whether the Veteran's PTSD and depression are related to or the result of his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for establishing his entitlement to service connection for PTSD and depression.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for an acquired psychiatric disorder because the condition is the result of an incident during his time in the military.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
      
The Board is required to consider and discuss all relevant evidence on both sides of the issue, so both favorable and unfavorable to the claim.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran meets the first element for showing his entitlement to service connection - namely, has shown the existence of a present disability.  An April 2011 VA medical center (VAMC) record and August 2012 VA examination diagnosed PTSD and depression.


According to 38 C.F.R. § 3.304(f), service connection for PTSD requires:  medical evidence of a diagnosis of the condition in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM), a medically established link between the current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Conversely, if he engaged in combat and the alleged stressor is related to same, then if consistent with the circumstances and conditions of his service VA will accept the stressor's occurrence without the need for independent corroboration.  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

Regarding this second element - in-service incurrence of a relevant disease or an injury (and in the case of PTSD a particularly traumatic event, i.e., stressor) - the Board finds the evidence is in relative equipoise and therefore grants the Veteran the benefit of the doubt.  He reported that in August 2010 he witnessed a sick servicemember being assaulted, accompanied that servicemember to the hospital at Fort Benning, witnessed traumatic medical treatment of the servicemember, and then worried he had contracted the same condition as the servicemember.  The Veteran further stated he was given a pill (and a form to sign showing he had taken the pill) and was separated in a room for four hours to address the possible contraction of the condition.  


Records obtained from Fort Benning hospital contained no mention of the Veteran being given any pill or detained for a four-hour period.  In addition, there is no other evidence directly corroborating his account.  He did, however, testify during his June 2013 videoconference hearing before the Board that this incident happened in mid-August, a month before his discharge, and that while he did not seek treatment, he "couldn't function normally" after the incident occurred.  This assertion is supported by his military personnel records, which show he stated on August 19th that he no longer wanted to continue training and refused again to train on August 20th.

The Board may weigh the absence of contemporary medical evidence against a claimant's lay statements.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015); Buchanan v. Nicholson, 451 F.3d 1331, 36-37 (Fed. Cir. 2006).  However, in order to do so, the Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Horn v. Shinseki, 25 Vet. App. 231, 239 (2012).  The absence of a record of an event that would ordinarily have been recorded gives rise to a legitimate negative inference that the event did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013).  For example, a foundation may be laid by establishing a medical reason for why a doctor would make a particular entry in regular treatment records.  See, e.g., Gallatin v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 372 (March 16, 2017) (non-precedential decision finding that the Board had established a proper foundation for considering a private urologist's silence regarding urine leakage requiring the use of absorbent materials as evidence that such symptoms were not present at that time).  But cf. Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (explaining that repugnance of a skin condition is not something that would be ordinarily recorded in medical treatment records).

Here, the Board concludes that the evidence is in equipoise as to whether the 
in-service incident alleged occurred.  Although there are no service treatment records (STRs) documenting the Veteran's claimed treatment or corroborating accounts from additional witnesses, the evidence also fails to demonstrate that such an incident did not occur.  In addition, he testified under oath that he was affected by the incident and could no longer function normally.  This appears to be corroborated by him refusing to continue training in mid-August, after the alleged incident is said to have occurred.  Thus, the Board finds the evidence is at least evenly balanced, if not more favorable to the claim, so the second element - an in-service stressor - is met.

There still has to be attribution of the present-day diagnoses of PTSD and depression to the incident in service, even if accepting that it as likely as not occurred as alleged.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

This final requirement of a correlation or "nexus" between the in-service incident and the Veteran's current diagnoses also has been met.  The April 2011 VAMC record and August 2012 VA examination report both considered the Veteran's testimony and concluded that the incident as described by him has led to his PTSD and secondary depression.  Thus, the third element of service connection is met and the claim accordingly must be granted.

Lastly, because the Board is granting this claim, there is no need to discuss whether there was compliance with the preliminary obligations to notify and assist the Veteran with this claim.


ORDER

This claim of entitlement to service connection for PTSD and depression is granted



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


